01-15-00678-CV


                                                                                                                                                                                 on   8/6/2015          11:23:32        AM


                                                                           OFFICE               OF        STAN          STANART                                            FILED IN
                                                                         COUNTY          CLERK,           HARRIS           COUNTY,                TEXAS             1st COURT OF APPEALS
                                                                                    CIVIL       COURTS               DEPARTMENT                                         HOUSTON, TEXAS
                                                                                                                                                                    8/6/2015 11:26:29 AM
    August          6, 2015
                                                                                                                                                                    CHRISTOPHER A. PRINE
                                                                                                                                                                            Clerk
           Court       of Appeals
    301      Fannin
    Houston,           Texas         77002




                                                                                      LETTER              OF


              Court         Docket                          1050770
    Trial     Court         Number:           Four    (4)


    Style:
      MARCUS                   LAVERGNE                                                                        VS.      DMV           AND         TIKESHIA                   LAVERGNE
     APPELLANT(S)                                                                                                       APPELLEE(S)


    Judge:          ROBERTA                  LLOYD
I



      Marcus           Lavergne,              Pro     Se
                                                                                                                        Sarah       I. Swanson,               No.     24036823

      Houston,Texas77015
      Phone:(281)948-3744
                                                                                                                            one:                          -
                                                                                                                        Fax:(512)467-5936
                                                                                                                        E-Mail:        Sarah.Swanson@txdmv.gov


                                                                                                                        Tikeshia            Lavergne:
                                                                                                                        Steve        Touchy,            No.         20151100
                                                                                                                        15840         FM       529,       Suite        280

                                                                                                                        Houston,                          77095
                                                                                                                        Phone:         (281)          858-0700
                                                                                                                        Fax:        (281)      858-0720
                                                                                                                        E-Mail:             stevetouchy@yahoo.com




                    Lavergne,           appellant,                a Notice          of Appeal        on   August        3, 2015                   the     Final                       that   was       signed      on
    July     8, 2015.


    The      Clerk’s         Record          is due   to your         office   on   or before        September          7, 2015.




    /S/Joshua           Alegria
    Joshua         Alegria
    Deputy          Clerk
    P.O.      Box      15251>.o.


                                                                                         1525   I                TX    77251-1525       I     (713)     755-6421


                                                                                                                                                                                             1     2




                                                                                                                                                                                                                        1
                                                        on   8/6/2015       11:23:32   AM


Houston,        TX    77251-1525
(713)      755-6421




                                   152SI   TX   (713)


                                                                  2     2




                                                                                       2
                            CASE          >
                                                         COURT
                                                             N0.




                                                                                1



                                                                               —
DATE:
SIGNATURE:
PRINTNAME:                         '
ADDRESS:
        (STREET)                                        (CITY)
                                   (STATE)              (ZIP)
PHONE:                                               ORDER'S MEM RANDUM:
Form         (Rev.
                01/01/201
                      1)
                                        reproductionbecause of illegibility,carbon or photo
                                        copy, discolored       etc. All blackouts, additions
                                        and changes were present at the time the instrument
                                        was      and recorded.




                                                                                               3
             D.                                               INTHECOUNTY COURT

                                                                  LAWNUMBER
                                                                          FOUR OF
    DEPARTMENTMOTOR
TEXAS
VEHICLES                                                §
              LAVERGNE
                                                        §     HARRIS COUNTY,TEXAS

                                                    JUDGMENT

       This case came on           trial on                            Marcus D. Lavergne and the Texas

Departmentof Motor Vehicles failed to appear                                             made an appearance

herein and           been duly                  trial          scheduled             A jury was not

and the Court decided            questions.

       The           has consideredthe                                    recordson         in           the
            andthe                       and the             rendersthe

       l.       IT IS ORDERED,                                         DECREEDthat on the claimsfiled
herein by the            and         the                    Tikeshia Racquel                the              in

     of                Tikeshia Racquel                     and                      MarcusD.

            MarcusD.             takes                         Defendant,

       2.       IT IS                    ADJUDGED                      DECREEDthat on the
Tikeshia Racquel                                            Title to           the                in favor

Defendant. Tikeshia                           and                                    D. Lavergne, and

     possession and                  of the 2004                       LS400

                  Number                                                              BK7G202 to Tikeshia

                       IT IS               ORDERED,                            ANDDECREED
                                                                                        that




                                                                                                                  4
request

documentation           by the              together with        of                   that the

      Departmentof Motor                   issue Texas                Automobile       of said

vehicle to

          3.IIS
             T                                            ofhereby
                                                          court
                                                         costs
          IT IS FINALLY              that any party in         whom              is         _
entitled to enforcethisjudgment                 execution        other process

                      finallydisposesof    parties   all claimsand is

          SIGNED
              on                          2015.



                 AS
                 TO   G
                     PRESID1
                    JUDGE

15840
 FM 280
                   20     1100



   77095
           for
Email.: stevetouch @yahoo.eom



  858-0720
Fax.
 (281)
Tel. (281) 858-0700




                                                                                                 5
     .




         A




US




             6